 

 

Case 1:18-cr-00782-GBD Document 43 Filed 12/92/20: Page 1of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a eo a ee a eo xX
UNITED STATES OF AMERICA,
-against-
KARLOS ALBERTO DE LA PUERTA : 18 Cr. 782-1 (GBD)
RODRIGUEZ, :
Defendant.
we ee eee ee eee eee Xx

GEORGE B. DANIELS, United States District Judge:
The initial appearance currently scheduled for December 8, 2020 at 10:00 a.m. is hereby

cancelled.

Dated: New York, New York
December 2, 2020

SO ORDERED.

RGEB. DANIELS
United States District Judge

 

 
